Appeal from an order of the Supreme Court at Special Term, entered May 25, 1976 in Albany County, which denied plaintiff’s motion for permission to serve and file a late notice of claim. Plaintiff’s infant was injured on March 18, 1975 in the course of a scheduled school activity. The within application, served and filed on March 18, 1976, sought leave to serve a late notice of claim (see General Municipal Law, § 50-e, subd 5) upon the ground that plaintiff was under the impression that a claim could be interposed within one year of the date of the occurrence. This erroneous conclusion was apparently based upon plaintiff’s receipt of a claim form for medical reimbursement for injury sustained in a school-sponsored activity which had been forwarded to him by school authorities. We find nothing in this record to indicate any basis upon which plaintiff individually could obtain relief from the statutory requirements for filing a notice of claim, nor any facts that would suggest an abuse of discretion in denying the application. However, as to the infant’s claim, we reach a different conclusion. It is the well-established policy of this court to grant permission to serve and file a late notice of claim under the circumstances presented herein when infancy is asserted as a ground for relief (see Matter of Murray v City of New York, 30 NY2d 113). In this case the record demonstrates a sufficient connection between the fact of infancy and the failure to timely serve and file the notice of claim to permit this court in the exercise of its discretion de novo to grant the relief requested on behalf of the infant claimant. Order modified, on the law and the facts, by striking so much thereof as denies leave to serve and file a late notice of claim on behalf of the infant claimant, and, as so modified, affirmed, without costs. Greenblott, J. P., Kane, Main, Larkin and Herlihy, JJ., concur.